Robert R. Marcus, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast
Kimberly Sullivan, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast
R. Kent Brown, Attorney at Law, Charlotte, For Savino, Anthony Lawrence (The Estate of)
Jon Ryan Moore, Attorney at Law, Charlotte, For Savino, Anthony Lawrence (The Estate of)
Paige L. Pahlke, Attorney at Law, Charlotte, For Savino, Anthony Lawrence (The Estate of)
Robert E. Zaytoun, Attorney at Law, Raleigh, For Savino, Anthony Lawrence (The Estate of)
Matthew D. Ballew, Attorney at Law, Raleigh, For Savino, Anthony Lawrence (The Estate of)
John R. Taylor, Attorney at Law, Raleigh
Matthew W. Krueger-Andes, Attorney at Law, Charlotte
Matthew Nis Leerberg, Attorney at Law, Raleigh, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast
Burton Craige, Attorney at Law, Raleigh, For N.C. Advocates for Justice
Trisha S. Pande, For N.C. Advocates for Justice
Brian M. Rowlson, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast
Jonathan E. Schulz, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System and CMC-Northeast
Narendra K. Ghosh, Attorney at Law, Chapel Hill, For N.C. Advocates for Justice *911The following order has been entered on the Joint Motion for Extension of Time to File Brief filed on the 5th of August 2019 to File Appellee Brief:
"Motion Allowed by order of the Court in conference, this the 6th of August 2019."
Appellee shall have up to and including the 13th day of September 2019 to file and serve his/her brief with this Court.
Davis, J. recused